 Case 1-18-01141-ess   Doc 49   Filed 12/07/20   Entered 12/07/20 17:10:55


                                                                             1


 1                    UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NEW YORK
 2   ------------------------------X
     In Re the Matter of:          :
 3                                 :
     SEAN M. MURRAY                :    1-18-01141-ess (adv.)
 4                                 :      17-44157 (main)
          v.                       :
 5                                 :
     JOHN and JANE DOE             :    December 3, 2020
 6   CORPORATIONS and ENTITIES,    :    Brooklyn, NY 11201
     et al.                        :
 7   ------------------------------X

 8    [1, 2] ADJOURNED PRE-TRIAL CONFERENCE RE: COMPLAINT ADJOURNED
       FROM 2/11/19 3/11/19 4/10/19 7/22/19 9/23/19 12/2/19 2/24/20
 9    5/4/20 6/2/20 7/29/20 8/12/20 10/20/20 [28] ADJOURNED MOTION
      FOR SUMMARY JUDGMENT FILED BY ROBERT W. GRISWOLD ON BEHALF OF
10   SPECIALIZED LOAN SERVICING, LLC. ADJOURNED FROM 12/2/19 2/24/20
     5/4/2020 6/2/20 7/29/20 8/12/20 10/20/20, BEFORE THE HONORABLE
11         ELIZABETH S. STONG, UNITED STATES BANKRUPTCY JUDGE.

12

13   APPEARANCES:

14   For Nationstar:                KEVIN R. TOOLE, ESQ.
     Mortgage LLC d/b/a             c/o RAS Boriskin
15   Mr. Cooper, as Servicing       900 Merchants Concourse
     Agents for Federal Home        Westbury, NY 11590
16   Loan Mortgage Corp.,
     Defendant
17

18   For Specialized Loan:          SHAPIRO, DICARO & BARAK, LLC
     Servicing, LLC,                BY: ROBERT W. GRISWOLD, ESQ.
19   Defendant:                     One Huntington Quadrangle
                                    Suite 3N05
20                                  Melville, NY 11747

21   Court Transcriber:             ADL Transcription Services, Inc.
                                    24 Crossway Drive
22                                  Deer Park, New York 11729
                                    (631) 277-7900
23

24   Proceedings recorded by electronic sound recording,

25   transcript produced by transcription service.
 Case 1-18-01141-ess   Doc 49   Filed 12/07/20   Entered 12/07/20 17:10:55


                             S. Murray       18-01141-ess                           2


 1              THE CLERK:      Calling Matters 48 and 49 on the calendar

 2   in adversary 18-1141 for the case of Sean Murray.                On the line

 3   should be Sean Murray, Kevin Toole for Nationstar and Robert

 4   Griswold for Specialized Loan Servicing.

 5              THE COURT:      All right.       Well, thank you again. Let's

 6   get your appearances on the record, please, the Debtor and

 7   Plaintiff, Mr. Murray?

 8              MR. MURRAY:      Yes, Your Honor.       Good afternoon.      Sean

 9   Murray here.

10              THE COURT:      Thank you.       And Mr. Toole for Nationstar?

11              MR. TOOLE:      Good afternoon, Your Honor.          Kevin Toole,

12   Ras Boriskin on behalf of Nationstar, one of the Defendants.

13              THE COURT:      All right, and for Specialized Loan

14   Serving?

15              MR. GRISWOLD:      Good afternoon, Your Honor.           Robert

16   Griswold, Shapiro DiCaro and Barak on behalf of Specialized

17   Loan Servicing.

18              THE COURT:      All right.       Thank you, all.

19              We have two matters on the calendar today, the

20   pre-trial conference in this adversary proceeding and the --

21   hearing the motion for summary judgment, which we've continued

22   to carry from time to time, and I always say a version of the

23   same thing, which is I'm very close to issuing a decision and I

24   can tell you that that remains the case.

25              As I've been preparing to issue a decision, I have --



            ADL Transcritpion Services, Inc.   (631) 277-7900
                         adltranscription@aol.com
 Case 1-18-01141-ess   Doc 49   Filed 12/07/20   Entered 12/07/20 17:10:55


                             S. Murray       18-01141-ess                          3


 1   I do have one question, having to do with the consent of

 2   Specialized Loan Servicing to this Court entering a final

 3   judgement of order.

 4              Mr. Murray has separately confirmed on the record at a

 5   prior hearing, his consent to that, and I simply cannot tell to

 6   be sure whether that has similarly been confirmed by SLS, but

 7   in order to avoid a technical gap in the record, I wanted to

 8   raise that question, and also to ask the question I always ask,

 9   is there anything that would be helpful for the Court to know

10   or for the Court to do to assist the parties in moving this

11   matter forward.

12              So, those are the matters on my mind, and if we have

13   our continued hearing and pre-trial conference, Mr. Murray,

14   you're the Plaintiff.        Let me hear from you.

15              MR. MURRAY:      Yes, Your Honor.       Sean Murray here.    I'm

16   sorry?

17              THE COURT:      Have there been any developments or

18   changes in the case since our last hearing?               I don't think so,

19   but I always like to ask.

20              MR. MURRAY:      I just would take a minute to make

21   reference to the docket entry that is most recent on the

22   docket, Number 48, which was my affidavit and supplemental

23   opposition which was -- with regard to correspondence I had

24   received from Mr. Cooper, Nationstar which I detailed in the

25   affidavit, what I felt the relevance of that correspondence was



              ADL Transcritpion Services, Inc.   (631) 277-7900
                           adltranscription@aol.com
 Case 1-18-01141-ess   Doc 49   Filed 12/07/20   Entered 12/07/20 17:10:55


                            S. Murray        18-01141-ess                           4


 1   to the disposition of the motion for summary judgment and the

 2   ongoing issue of the [inaudible] between the parties or the

 3   extent to which, which party is in what capacity.

 4             But other than that, no.

 5             THE COURT:       I do see that and actually reviewed it

 6   shortly before this hearing.          Again, Number 48 on the docket

 7   filed just about two weeks ago, November 19th.

 8             All right, Mr. Murray, thank you.             Same question, I

 9   guess, for Mr. Toole?        Nationstar Mortgage?         Not a movant, but

10   a defendant.

11             MR. TOOLE:       Yes, Your Honor.       This is Kevin Toole.     I

12   have nothing to add at this point.            All along we have been

13   waiting and we'll see what the Court's disposition on the SLS

14   motion is and then evaluate and proceed accordingly.

15             THE COURT:       All right, thank you, and Mr. Griswold for

16   SLS?

17             MR. GRISWOLD:       Okay.    So, I guess it's two points.

18   With respect to the first issue that you had raised about our

19   consent   to a final judgment, the Court is talking about a

20   judgment on our motion for summary judgment; correct?

21             THE COURT:       Well, in a general way, whether you can --

22   yes, in the near term, but in a general way, that is a matter

23   that when there is a motion pending before the Court, it's not

24   -- it's far from [inaudible] that consent is required, because

25   it may well be that this is within the Court's subject matter



            ADL Transcritpion Services, Inc.   (631) 277-7900
                         adltranscription@aol.com
 Case 1-18-01141-ess   Doc 49   Filed 12/07/20   Entered 12/07/20 17:10:55


                            S. Murray        18-01141-ess                        5


 1   jurisdiction referred from the District Court as explained by

 2   the Supreme Court in the Wellness Case and in other cases. It

 3   just has become a practice of mine when there's a matter to be

 4   decided to confirm that consent, or to ask about the consent.

 5             And as I studied the record, to see where we were on

 6   that.   I did see that we had a response from Mr. Murray, but I

 7   had not noted a response either way from SLS, so I wanted to

 8   close the lid on that.

 9             MR. GRISWOLD:       Yes, certainly.        And, Your Honor, we do

10   believe the Court has jurisdiction on both of the issues that

11   are presented in the complaint.             We certainly wouldn't

12   challenge that, and we would consent to the Court issuing a

13   role in this, and really to deciding this matter going forward.

14             THE COURT:       Okay, well, again, in the docket, it

15   [inaudible] consent to the entry of the final judgment by the

16   Bankruptcy Court in this adversary proceeding.

17             Is there anything else that would be helpful to the

18   Court to know as I've been working hard on your -- on the

19   matters here.     I -- you know, remind me, if there's any

20   prospect for a resolution, and of course, there have been some

21   settlement pieces of the picture here.             Not of course, the big

22   pieces.   That's what's last.         But if there's anything that's

23   helpful for the Court to know, helpful for the Court to do,

24   that's why I asked the question.

25             MR. GRISWOLD:       The only other issue I would have, and



             ADL Transcritpion Services, Inc.   (631) 277-7900
                          adltranscription@aol.com
 Case 1-18-01141-ess   Doc 49   Filed 12/07/20   Entered 12/07/20 17:10:55


                            S. Murray        18-01141-ess                          6


 1   we didn't issue any type of formal response.               We had certainly

 2   reviewed the Debtor's most recent filing, that as you had

 3   mentioned, was made about two weeks ago.

 4             It was our understanding that the matter was,

 5   essentially fully briefed, but in as much as the Court is going

 6   to look at that correspondence from Nationstar that was

 7   attached to the Debtor's pleadings, I would just note that

 8   based on -- and just to clarify for the record, I don't

 9   represent Nationstar.        We represent -- Nationstar is the prior

10   servicer, but it looked, from my review, of that communication

11   from Nationstar, it looked like it was a response to an inquiry

12   that Nationstar had received.          I personally believe that the

13   language that the Debtor was referring to about being the

14   servicer on the loan, I believe that that was probably form

15   language, kind of like a boiler plate addition to a letter that

16   needed to be included for legal reasons.

17             And so, I don't think that that's any type of

18   affirmative assertion by Nationstar that they're current

19   servicer on the loan, and considering we have counsel for

20   Nationstar here today, I'm sure he could confirm that.

21             MR. TOOLE:       Yes, Your Honor.       This is Kevin Toole.   I

22   agree with Mr. Griswold's analysis.

23             The correspondence attached to the Plaintiff's filing,

24   I understand, relates to the non-judicial, non-administrative

25   mailing or document that the Plaintiff had sent out to



            ADL Transcritpion Services, Inc.   (631) 277-7900
                         adltranscription@aol.com
 Case 1-18-01141-ess   Doc 49   Filed 12/07/20   Entered 12/07/20 17:10:55


                             S. Murray       18-01141-ess                        7


 1   enumerable parties relating to this loan, and which I think had

 2   been touched on in prior appearances before Your Honor.

 3              So, yes, it is a generated response saying

 4   essentially, we received your communication and we're looking

 5   at a type of response that is, you know, typically generated.

 6   The Debtor has acknowledged, Debtor/Plaintiff, has acknowledged

 7   that he has not commenced any other proceeding, judicial or

 8   administrative based upon that document, that correspondence,

 9   or notice, whatever it might be called, and yes.

10               It's not, what we sent or what my client sent, was

11   not a statement or acknowledgment that we -- that Nationstar

12   was now, again, the servicer.          The servicer remains, as far as

13   we're aware, with SLS.

14              THE COURT:      Okay.   All right.      Anything further,

15   anybody?

16              MR. MURRAY:      Yes.   If I may, Your Honor?         Sean Murray.

17              I was going to bring up -- and I meant to incorporate

18   this into the opposition, the supplemental opposition, but

19   repeatedly, prior to judicial proceedings, when I was in the

20   process of complaining to the various regulatory authorities

21   with respect to these court issues, the answers and responses,

22   which I would characterize as non-responses to most of the

23   regulatory requests for responses from these parties, were met

24   with -- and there's one consumer financial protection bureau

25   complaint that I'm thinking of, that I intended to reference,



            ADL Transcritpion Services, Inc.   (631) 277-7900
                         adltranscription@aol.com
 Case 1-18-01141-ess   Doc 49   Filed 12/07/20   Entered 12/07/20 17:10:55


                            S. Murray        18-01141-ess                            8


 1   but they were saying that they were -- pending the outcome of

 2   the judicial reference in these proceedings, that they were

 3   going to withhold any response.

 4             They weren't going to respond to any of this, any of

 5   my concerns or my allegations, and            so I meant to make

 6   reference to that, where it seems to be a common response that

 7   they're waiting for what the Court has to say about what's of

 8   record, rather than trying to characterize the many issues that

 9   I raise or inconsistencies or however you want to characterize

10   what has been referred to as typos and boiler-plate and other

11   characterizations to what, I would, say plainly speak for

12   themselves, the correspondences, which I think most parties

13   would come from some sort of plain meaning interpretation of

14   what's being written.

15             There wouldn't be anything outside of the four corners

16   of the document that you would look to, to kind of interpret

17   the intent or meaning of the words inside of it.

18             With that said, that was all I would add.                Thank you.

19             THE COURT:       All right, well thank you everybody.

20             We have on the calendar today the pre-trial conference

21   and [inaudible] hearing in the summary judgment motion.                 I'm

22   going to close the record and reserve decision on that summary

23   judgment motion.

24             I note, also, and it will be noted in the docket that

25   SLS consents on the record to the entry of a final judgment by



            ADL Transcritpion Services, Inc.   (631) 277-7900
                         adltranscription@aol.com
 Case 1-18-01141-ess    Doc 49   Filed 12/07/20   Entered 12/07/20 17:10:55


                              S. Murray       18-01141-ess                      9


 1   the Bankruptcy Court in this adversary proceeding.

 2             Just so that we have a clear path going forward, does

 3   Nationstar, to the extent it becomes an issue in this case down

 4   the road, does Nationstar similarly consent to this Court

 5   entering a final judgment in this adversary proceeding?

 6             MR. TOOLE:        Your Honor, this is Kevin Toole from

 7   Nationstar.       Yes.   At the end of the day, whether or not --

 8   regardless of the Court's disposition on the SLS motion, if we

 9   bring a summary judgment motion or this matter goes trial, we

10   consent to the Court's jurisdiction to enter a final decision

11   or judgment.

12             THE COURT:        All right.       That will be noted in the

13   docket as well.

14             Let's look for a continued hearing date, because if

15   the case is dismissed on SLS's motion, it will continue as to

16   Nationstar.       If the case is not dismissed on SLS's motion, then

17   you've got work to do, and with respect to both Defendants, I'm

18   looking at my January 26th carrying date, when we have Chapter

19   7 and 13 matters.

20             We could also look into the first week of February,

21   maybe February 2nd, does that work?              February 2nd at 10:30.

22             MR. MURRAY:        That's good for me.        This is Sean Murray.

23             THE COURT:        Yes?   Does that work for you, Mr. Murray?

24             MR. MURRAY:        Yes, Your Honor.       February 2nd, you said?

25             THE COURT:        February 2nd at 10:30.



            ADL Transcritpion Services, Inc.   (631) 277-7900
                         adltranscription@aol.com
 Case 1-18-01141-ess   Doc 49   Filed 12/07/20   Entered 12/07/20 17:10:55


                             S. Murray       18-01141-ess                        10


 1              MR. MURRAY:      Thank you, Your Honor.

 2              MR. GRISWOLD:      Yes, that would work for me as well,

 3   Your Honor.

 4              MR. TOOLE:      Kevin Toole.      It works here, too, Your

 5   Honor.    This is Kevin Toole.

 6              THE COURT:      All right, thank you. Mr. Murray, just to

 7   finish a thought, I saw I saw on the news that the City Ballet

 8   has canceled their upcoming season, and I thought of you and

 9   your colleagues, and I hope that all is well in these

10   challenging times.

11              MR. MURRAY:      I appreciate that very much, Your Honor.

12   Thank you for your thoughts on that.             We are hopeful that some

13   sort of turn in things might bring our schedule back, but yes,

14   it is indefinitely off the calendar for now.

15              THE COURT:      All right, February 2nd, 2/2/22 -- '21, my

16   goodness.    Don't make it worse than it is at 10:30.               Obviously,

17   I've had a long day.        Thank you very much.

18              MR. TOOLE: Nobody wants to rush time past, but I think

19   maybe we all would actually want it to be 2022, because

20   hopefully it would be all over by then.

21              THE COURT:      If you could blink and be done with 2020,

22   I think probably more than a few people would take that blink.

23              All right, thank you, all, and take care.               I've heard

24   a new phrase, "Think positive; Test negative."               Thank you so

25   much.



              ADL Transcritpion Services, Inc.   (631) 277-7900
                           adltranscription@aol.com
 Case 1-18-01141-ess   Doc 49    Filed 12/07/20   Entered 12/07/20 17:10:55


                            S. Murray         18-01141-ess                    11


 1             MR. MURRAY:       Thank you, Your Honor.

 2             MR. TOOLE:       Thank you, Your Honor.

 3

 4                              * * * * *

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



            ADL Transcritpion Services, Inc.   (631) 277-7900
                         adltranscription@aol.com
 Case 1-18-01141-ess   Doc 49    Filed 12/07/20   Entered 12/07/20 17:10:55


                            S. Murray         18-01141-ess                    12


 1                              * * * * *

 2

 3               I certify that the foregoing is a true and accurate

 4   transcript from an electronic sound recording of the

 5   proceedings in the above-entitled matter.

 6

 7

 8   Lisa Previti:     Lisa Priveti

 9

10                         Date:     December 7, 2020

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



            ADL Transcritpion Services, Inc.   (631) 277-7900
                         adltranscription@aol.com
              Case 1-18-01141-ess                  Doc 49          Filed 12/07/20         Entered 12/07/20 17:10:55


                                                  S. Murray              18-01141-ess                                                      13

< Dates >                                                                APPEARANCES 1:25, 2:6,            changes 3:18
December 3, 2020 1:10                  <6>                                   7:2                           Chapter 9:18
December 7, 2020 12:10                 6/2/20 1:17, 1:20                 appreciate 10:11                  characterizations 8:11
February 2nd 9:21, 9:24, 9:25          631 1:44                          assertion 6:18                    characterize 7:22, 8:8, 8:9
February 2nd, 2/2/22 10:15                                               assist 3:10                       City 10:7
January 26th 9:18                                                        attached 6:7, 6:23                clarify 6:8
November 19th. 4:7                     <7>                               authorities 7:20                  clear 9:2
'21 10:15                              7 9:19                            avoid 3:7                         CLERK 2:1
------------------------------X 1:3,   7/22/19 1:16                      aware 7:13                        client 7:10
    1:13                               7/29/20 1:17, 1:20                                                  close 2:23, 5:8, 8:22
                                                                                                           colleagues 10:9
                                                                         <B>                               commenced 7:7
<1>                                    <8>                               back 10:13                        common 8:6
1-18-01141-ess 1:6                     8/12/20 1:17, 1:20                Ballet 10:7                       communication 6:10, 7:4
10/20/20 1:17, 1:20                                                      Bankruptcy 1:1, 1:21, 5:16,       complaining 7:20
10:30. 9:21, 9:25, 10:16                                                     9:1                           COMPLAINT 1:15, 5:11, 7:25
11201 1:11                             <9>                               Barak 1:35, 2:16                  concerns 8:5
11590 1:30                             9/23/19 1:16                      based 6:8, 7:8                    Concourse 1:29
11729 1:43                             900 1:29                          become 5:3                        CONFERENCE 1:15, 2:20,
11747 1:39                             [1 1:15                           becomes 9:3                          3:13, 8:20
12/2/19 1:16, 1:19                     [28] 1:17                         BEHALF 1:18, 2:12, 2:16           confirm 5:4, 6:20
13 9:19                                [inaudible] 4:2, 4:24, 5:15,      believe 5:10, 6:12, 6:14          confirmed 3:4, 3:6
18-1141 2:2                                8:21                          big 5:21                          consent 3:1, 3:5, 4:19, 4:24,
                                                                         blink 10:21, 10:22                   5:4, 5:12, 5:15, 9:4, 9:10
                                                                         boiler 6:15                       consents 8:25
<2>                                    <A>                               boiler-plate 8:10                 considering 6:19
2/11/19 1:16                           above-entitled 12:5               Boriskin 1:28, 2:12               consumer 7:24
2/24/20 1:16, 1:19                     accordingly 4:14                  briefed 6:5                       continue 9:15
2020 10:21                             accurate 12:3                     bring 7:17, 9:9, 10:13            continued 2:21, 3:13, 9:14
2022 10:19                             acknowledged 7:6                  Brooklyn 1:11                     Cooper 1:29, 3:24
24 1:42                                acknowledgment 7:11               bureau 7:24                       corners 8:15
277-7900 1:44                          actually 4:5, 10:19                                                 Corp. 1:31
2] 1:15                                add 4:12, 8:18                                                      CORPORATIONS 1:11
                                       addition 6:15                     <C>                               correct 4:20
                                       ADJOURNED 1:15, 1:17, 1:19        c/o 1:28                          correspondence 3:23, 3:25,
<3>                                    ADL 1:41                          calendar 2:1, 2:19, 8:20, 10:14      6:6, 6:23, 7:8
3/11/19 1:16                           administrative 7:8                called 7:9                        correspondences 8:12
3N05 1:38                              adversary 2:2, 2:20, 5:16, 9:1,   Calling 2:1                       counsel 6:19
                                           9:5                           canceled 10:8                     course 5:20, 5:21
                                       affidavit 3:22, 3:25              capacity 4:3                      COURT 1:1, 1:41, 2:5, 2:10,
<4>                                    affirmative 6:18                  care 10:23                           2:13, 2:18, 3:2, 3:9, 3:10,
4/10/19 1:16                           afternoon 2:8, 2:11, 2:15         carry 2:22                           3:17, 4:5, 4:13, 4:15, 4:19,
48 2:1, 3:22, 4:6                      Agents 1:30                       carrying 9:18                        4:21, 4:23, 4:25, 5:1, 5:2,
49 2:1                                 ago 4:7, 6:3                      Case 2:2, 2:24, 3:18, 5:2, 9:3,      5:10, 5:12, 5:14, 5:16, 5:18,
                                       agree 6:22                            9:15, 9:16                       5:23, 6:5, 7:14, 7:21, 8:7,
                                       al 1:12                           cases 5:2                            8:19, 9:1, 9:4, 9:8, 9:10,
<5>                                    allegations 8:5                   certainly 5:9, 5:11, 6:1             9:12, 9:23, 9:25, 10:6,
5/4/20 1:17                            analysis 6:22                     certify 12:3                         10:15, 10:21
5/4/2020 1:20                          answers 7:21                      challenge 5:12                    Crossway 1:42
                                       anybody 7:15                      challenging 10:10                 current 6:18




                     ADL Transcritpion Services, Inc.   (631) 277-7900
                                  adltranscription@aol.com
            Case 1-18-01141-ess                Doc 49          Filed 12/07/20           Entered 12/07/20 17:10:55


                                             S. Murray                18-01141-ess                                                         14

                                  far 4:24, 7:12                      <I>                                 looked 6:10, 6:11
                                  February 9:20                       Inc. 1:41                           looking 7:4, 9:18
<D>                               Federal 1:30                        included 6:16
d/b/a 1:28                        felt 3:25                           inconsistencies 8:9
Date 9:14, 9:18, 12:10            few 10:22                           incorporate 7:17                    <M>
day 9:7, 10:17                    FILED 1:18, 4:7                     indefinitely 10:14                  M. 1:6
Debtor 2:6, 6:2, 6:7, 6:13, 7:6   filing 6:2, 6:23                    inquiry 6:11                        mailing 6:25
Debtor/plaintiff 7:6              final 3:2, 4:19, 5:15, 8:25, 9:5,   inside 8:17                         Matter 1:4, 3:11, 4:22, 4:25,
decided 5:4                           9:10                            intended 7:25                           5:3, 5:13, 6:4, 9:9, 12:5
deciding 5:13                     financial 7:24                      intent 8:17                         Matters 2:1, 2:19, 3:12, 5:19,
decision 2:23, 2:25, 8:22, 9:10   finish 10:7                         interpret 8:16                          9:19
Deer 1:43                         first 4:18, 9:20                    interpretation 8:13                 meaning 8:13, 8:17
Defendant 1:32, 1:37, 4:10        foregoing 12:3                      issue 2:25, 4:2, 4:18, 5:25, 6:1,   meant 7:17, 8:5
Defendants 2:12, 9:17             form 6:14                               9:3                             Melville 1:39
detailed 3:24                     formal 6:1                          issues 5:10, 7:21, 8:8              mentioned 6:3
developments 3:17                 forward 3:11, 5:13, 9:2             issuing 2:23, 5:12                  Merchants 1:29
Dicaro 1:35, 2:16                 four 8:15                                                               met 7:23
dismissed 9:15, 9:16              fully 6:5                                                               mind 3:12
disposition 4:1, 4:13, 9:8                                            <J>                                 mine 5:3
District 1:2, 5:1                                                     JANE 1:10                           minute 3:20
docket 3:21, 3:22, 4:6, 5:14,     <G>                                 JOHN 1:10                           Mortgage 1:28, 1:31, 4:9
   8:24, 9:13                     gap 3:7                             JUDGE 1:21                          MOTION 1:17, 2:21, 4:1, 4:14,
document 6:25, 7:8, 8:16          general 4:21, 4:22                  judgement 3:3                           4:20, 4:23, 8:21, 8:23, 9:8,
DOE 1:10                          generated 7:3, 7:5                  JUDGMENT 1:18, 2:21, 4:1,               9:9, 9:15, 9:16
done 10:21                        goodness 10:16                          4:19, 4:20, 5:15, 8:21, 8:23,   movant 4:9
down 9:3                          GRISWOLD 1:18, 1:36, 2:4,               8:25, 9:5, 9:9, 9:11            moving 3:10
Drive 1:42                            2:15, 2:16, 4:15, 4:17, 5:9,    judicial 7:7, 7:19, 8:2             MURRAY 1:6, 2:2, 2:3, 2:7, 2:8,
                                      5:25, 6:22, 10:2                jurisdiction 5:1, 5:10, 9:10            2:9, 3:4, 3:13, 3:15, 3:20,
                                  guess 4:9, 4:17                                                             4:8, 5:6, 7:16, 9:22, 9:23,
<E>                                                                                                           9:24, 10:1, 10:6, 10:11, 11:1
EASTERN 1:2                                                           <K>
either 5:7                        <H>                                 Kevin 1:27, 2:3, 2:11, 4:11,
electronic 1:47, 12:4             hard 5:18                               6:21, 9:6, 10:4, 10:5           <N>
ELIZABETH 1:21                    hear 3:14                           kind 6:15, 8:16                     Nationstar 1:27, 2:3, 2:10,
end 9:7                           heard 10:23                                                                 2:12, 3:24, 4:9, 6:6, 6:9,
enter 9:10                        hearing 2:21, 3:5, 3:13, 3:18,                                              6:11, 6:12, 6:18, 6:20, 7:11,
entering 3:2, 9:5                     4:6, 8:21, 9:14                 <L>                                     9:3, 9:4, 9:7, 9:16
ENTITIES 1:11                     helpful 3:9, 5:17, 5:23             language 6:13, 6:15                 near 4:22
entry 3:21, 5:15, 8:25            Home 1:30                           last 3:18, 5:22                     needed 6:16
enumerable 7:1                    Honor 2:8, 2:11, 2:15, 3:15,        legal 6:16                          negative. 10:24
ESQ 1:27, 1:36                        4:11, 5:9, 6:21, 7:2, 7:16,     letter 6:15                         New 1:2, 1:43, 10:24
essentially 6:5, 7:4                  9:6, 9:24, 10:1, 10:3, 10:5,    lid 5:8                             news 10:7
et 1:12                               10:11, 11:1, 11:2               line 2:2                            no. 4:4
evaluate 4:14                     HONORABLE 1:20                      Lisa 12:8                           Nobody 10:18
everybody 8:19                    hope 10:9                           LLC 1:19, 1:28, 1:35, 1:36          non-administrative 6:24
explained 5:1                     hopeful 10:12                       Loan 1:19, 1:31, 1:35, 2:4,         non-judicial 6:24
extent 4:3, 9:3                   hopefully 10:20                         2:13, 2:17, 3:2, 6:14, 6:19,    non-responses 7:22
                                  Huntington 1:37                         7:1                             note 6:7, 8:24
                                                                      long 10:17                          noted 5:7, 8:24, 9:12
<F>                                                                   look 6:6, 8:16, 9:14, 9:20          nothing 4:12




                   ADL Transcritpion Services, Inc.   (631) 277-7900
                                adltranscription@aol.com
               Case 1-18-01141-ess             Doc 49         Filed 12/07/20         Entered 12/07/20 17:10:55


                                             S. Murray              18-01141-ess                                                    15

notice 7:9                        Proceedings 1:47, 7:19, 8:2,      review 6:10                        technical 3:7
Number 3:22, 4:6                      12:5                          reviewed 4:5, 6:2                  term 4:22
NY 1:11, 1:30, 1:39               process 7:20                      road 9:4                           Test 10:24
                                  produced 1:49                     Robert 1:18, 1:36, 2:3, 2:15       themselves 8:12
                                  prospect 5:20                     role 5:13                          thinking 7:25
<O>                               protection 7:24                   rush 10:18                         thoughts 10:12
Obviously 10:16                                                                                        today 2:19, 6:20, 8:20
Okay 4:17, 5:14, 7:14                                                                                  TOOLE 1:27, 2:3, 2:10, 2:11,
One 1:37, 2:12, 3:1, 7:24         <Q>                               <S>                                   4:9, 4:11, 6:21, 9:6, 10:4,
ongoing 4:2                       Quadrangle 1:37                   S. 1:21                               10:5, 10:18, 11:2
opposition 3:23, 7:18             question 3:1, 3:8, 4:8, 5:24      saw 10:7                           touched 7:2
order 3:3, 3:7                                                      saying 7:3, 8:1                    Transcriber 1:41
outcome 8:1                                                         schedule 10:13                     transcript 1:49, 12:4
outside 8:15                      <R>                               Sean 1:6, 2:2, 2:3, 2:8, 3:15,     Transcription 1:41, 1:49
                                  R. 1:27                               7:16, 9:22                     trial 9:9
                                  raise 3:8, 8:9                    season 10:8                        true 12:3
<P>                               raised 4:18                       seems 8:6                          trying 8:8
Park 1:43                         Ras 1:28, 2:12                    sent 6:25, 7:10                    turn 10:13
parties 3:10, 4:2, 7:1, 7:23,     rather 8:8                        separately 3:4                     two 2:19, 4:7, 4:17, 6:3
    8:12                          RE 1:4, 1:15                      service 1:49                       type 6:1, 6:17, 7:5
party 4:3                         really 5:13                       servicer 6:10, 6:14, 6:19, 7:12    typically 7:5
past 10:18                        reasons 6:16                      Services 1:41                      typos 8:10
path 9:2                          received 3:24, 6:12, 7:4          Servicing 1:19, 1:29, 1:36, 2:4,
pending 4:23, 8:1                 recent 3:21, 6:2                      2:17, 3:2
people 10:22                      record 2:6, 3:4, 3:7, 5:5, 6:8,   Serving 2:14                       <U>
personally 6:12                       8:8, 8:22, 8:25               settlement 5:21                    understand 6:24
phrase 10:24                      recorded 1:47                     Shapiro 1:35, 2:16                 understanding 6:4
picture 5:21                      recording 1:47, 12:4              shortly 4:6                        UNITED 1:1, 1:21
pieces 5:21, 5:22                 reference 3:21, 7:25, 8:2, 8:6    similarly 3:6, 9:4                 upcoming 10:8
plain 8:13                        referred 5:1, 8:10                simply 3:5
plainly 8:11                      referring 6:13                    SLS 3:6, 4:13, 4:16, 5:7, 7:13,
Plaintiff 2:7, 3:14, 6:23, 6:25   regard 3:23                           8:25, 9:8, 9:15, 9:16          <V>
plate 6:15                        regardless 9:8                    sorry 3:16                         v. 1:8
pleadings 6:7                     regulatory 7:20, 7:23             sort 8:13, 10:13                   various 7:20
please 2:6                        relates 6:24                      sound 1:47, 12:4                   version 2:22
point. 4:12                       relating 7:1                      Specialized 1:19, 1:35, 2:4,
points 4:17                       relevance 3:25                        2:13, 2:16, 3:2
positive 10:24                    remains 2:24, 7:12                statement 7:11                     <W>
practice 5:3                      remind 5:19                       STATES 1:1, 1:21                   W. 1:18, 1:36
PRE-TRIAL 1:15, 2:20, 3:13,       repeatedly 7:19                   STONG 1:21                         waiting 4:13, 8:7
    8:20                          represent 6:9                     studied 5:5                        wanted 3:7, 5:7
preparing 2:25                    requests 7:23                     subject 4:25                       wants 10:18
presented 5:11                    required 4:24                     Suite 1:38                         week 9:20
Previti 12:8                      reserve 8:22                      SUMMARY 1:18, 2:21, 4:1,           weeks 4:7, 6:3
prior 3:5, 6:9, 7:2, 7:19         resolution 5:20                       4:20, 8:21, 8:22, 9:9          Wellness 5:2
Priveti 12:8                      respect 4:18, 7:21, 9:17          supplemental 3:22, 7:18            Westbury 1:30
probably 6:14, 10:22              respond 8:4                       Supreme 5:2                        whatever 7:9
proceed 4:14                      response 5:6, 5:7, 6:1, 6:11,                                        whether 3:6, 4:21, 9:7
proceeding 2:20, 5:16, 7:7,           7:3, 7:5, 8:3, 8:6                                               will 8:24, 9:12, 9:15
    9:1, 9:5                      responses 7:21, 7:23              <T>                                withhold 8:3




                      ADL Transcritpion Services, Inc.   (631) 277-7900
                                   adltranscription@aol.com
            Case 1-18-01141-ess    Doc 49   Filed 12/07/20   Entered 12/07/20 17:10:55


                                  S. Murray     18-01141-ess                             16

within 4:25
words 8:17
work 9:17, 9:21, 9:23, 10:2
working 5:18
works 10:4
worse 10:16
written 8:14



<Y>
York 1:2, 1:43




                   ADL Transcritpion Services, Inc.   (631) 277-7900
                                adltranscription@aol.com
